Citation Nr: 0216020	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  98-15 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of fusion of L5-S1, with spondylolisthesis at L5-S1 
and degenerative joint disease at L3-4, currently evaluated 
as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to July 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in May 1998 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey, denying the veteran's claims for 
an increased rating for his service-connected low back 
disorder, service connection on a secondary basis for 
coronary artery disease, and a total rating for compensation 
based on individual unemployability (TDIU).  Notices of 
disagreement as to the RO's action were thereafter received 
by the RO in June and July 1998, and a statement of the case 
was thereafter issued as to the claim for increase for back 
disability and for the claim for a TDIU; no statement of the 
case was furnished as to the denial of secondary service 
connection for coronary artery disease.  In a VA Form 9, 
Appeal to the Board of Veterans' Appeals, received by the RO 
in September 1998, the veteran indicated that, after 
reviewing the statement of the case and any supplemental 
statement of the case, he was appealing only his claim for 
increase for his back disorder.  Consequently, the veteran's 
TDIU claim is not before the Board for review at this time.

In his VA Form 9 of September 1998, the veteran also 
requested a hearing before the Board, sitting at the RO.  
Such a proceeding was thereafter scheduled to occur in 
September 2002, and although appropriate notice of the date 
and time of the hearing was furnished to the veteran well in 
advance, he failed to appear.  No other request for a hearing 
remains pending at this time.

In the veteran's substantive appeal, he appears to be raising 
a claim for service connection for neck and shoulder 
disabilities.  Appropriate action should be taken with regard 
to this matter.



REMAND

While the Board may now undertake certain development actions 
(See 67 Fed. Reg. 3099 (Jan. 23, 2002)), the issue of the 
veteran's entitlement to an extraschedular evaluation of 
increased disability for his service-connected low back 
disorder is raised by the record, thereby precluding use of 
the Board's expanded development authority.  See Chairman's 
Memorandum No. 01-02-01 (Jan. 29, 2002).  In this regard, it 
is noted that by means of a VA Form 21-4138, Statement in 
Support of Claim, dated in December 1997, the veteran 
initiated the claim for increase at issue in this matter and 
he therein stated, among other things, that he could no 
longer work due to his service-connected back disability.  He 
also referenced his inability to stand, lift weight, or walk 
for a long period.  

The issue of extraschedular entitlement was addressed by the 
RO in its statement of the case of July 1998 and its 
supplemental statement of the case of February 1999.  That 
notwithstanding, further evidentiary development of the issue 
of the veteran's entitlement to a schedular or extraschedular 
rating in excess of 40 percent is warranted, as set forth 
below, which will require further review of the 
extraschedular issue by the RO and possible referral to the 
Director of the Compensation or Pension Service or the Under 
Secretary for Benefits, pursuant to 38 C.F.R. § 3.321(b).  

Notation is made that a change in the rating criteria for 
intervertebral disc syndrome was effectuated by recent 
publication of a final rule.  See 67 Fed. Reg. 54345-54349 
(Aug. 22, 2002).  Such change became effective September 23, 
2002, and, while the case remains in remand status, the RO 
must consider the veteran's claim for increase under both the 
old and new criteria, as applicable, and inform the veteran 
of the specifics of the change in regulation to the extent 
that such change has a bearing on this matter.  See Bernard 
v. Brown, 4 Vet. App. 384 (1994); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

Due to the above-noted change in the criteria for the 
evaluation of intervertebral disc disease, further 
examination of the veteran is necessitated.  Adequate 
findings with which to evaluate the veteran's pain and 
functional loss, including objective signs of pain, excess 
fatigability, incoordination, weakness, and the like, are 
also needed.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In addition, retrieval of 
updated records of treatment is found to be in order, as 
there are currently no pertinent reports of treatment on file 
subsequent to 1999, and contact must be made with the 
veteran's most recent employer so as to obtain information 
regarding the effects, if any, that his service-connected low 
back disorder has or had on his performance of job duties.  

As further examination is deemed advisable, the veteran is 
hereby advised of the importance of appearing for such an 
evaluation.  In that vein, the veteran's attention is 
directed to the following:

Sec. 3.655  Failure to Report for Department of 
Veterans Affairs Examination.

(a) General.  When entitlement or continued 
entitlement to a benefit cannot be established or 
confirmed without a current VA examination or 
reexamination and a claimant, without good cause, 
fails to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an 
immediate family member, etc.  For purposes of 
this section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

(b) Original or reopened claim, or claim for 
increase.  When a claimant fails to report for an 
examination scheduled in conjunction with an 
original compensation claim, the claim shall be 
rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any 
other original claim, a reopened claim for a 
benefit which was previously disallowed, or a 
claim for increase, the claim shall be denied.

38 C.F.R. § 3.655 (2002).

As indicated in the Introduction above, the issue of the 
veteran's entitlement to service connection for coronary 
artery disease, secondary to his service -connected low back 
disorder, has been placed into appellate status by the 
veteran's submission of a notice of disagreement to the RO's 
denial of that issue in May 1998.  Further action is 
therefore indicated, pursuant to Manlincon v. West, 12 Vet. 
App. 238 (1999), for issuance of a statement of the case. 

Lastly, it is evident that the RO has not specifically 
informed the veteran of the changes brought about by the 
passage of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (VCAA), nor has 
the RO has been afforded the opportunity of initially 
undertaking those actions necessary to ensure compliance with 
the notice and duty-to-assist provisions contained in the new 
law and regulations with respect to the matter on appeal.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  Among other things, these changes in legal 
authority redefined and expanded the obligations of VA with 
respect to its duty-to-assist obligation.  Such change in the 
law was made applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Further actions by the RO to ensure compliance with 
the VCAA are in order. 

On the basis of the foregoing, this matter is hereby REMANDED 
to the RO for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed as to the issue on appeal.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the VCAA (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107), as well as the 
implementing regulations, are fully 
complied with and satisfied, to include 
notifying the veteran in writing of what 
evidence, if any, will be obtained by him 
and what evidence, if any, will be 
retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

2.  The RO should contact the veteran in 
writing for the purpose of advising him 
of the evidence needed to substantiate 
his claim for a schedular and/or 
extraschedular rating in excess of 40 
percent for his service-connected low 
back disorder.  He should also be 
informed of the evidence necessary to 
substantiate his claim for service 
connection for coronary artery disease, 
secondary to service-connected low back 
disability.  The RO should also advise 
the veteran of his right to submit any 
additional argument and/or evidence in 
support of such claims.  Such evidence 
may be of a lay or medical variety, 
including but not limited to records or 
opinions from medical professionals as to 
the severity of his low back disorder 
from December 1996 to the present and its 
impact upon his current employment and 
employability in general, or lay 
statements from family members or others 
as to their knowledge of the particular 
disability at issue and its effects on 
the veteran's daily activities.  Evidence 
in support of an extraschedular 
evaluation of increased disability should 
reflect a marked interference with 
employment attributable to the disability 
at issue (as shown by statements from 
employers and attendance reports) or the 
need for frequent periods of hospital 
care.  In terms of the claim for 
secondary service connection for coronary 
artery disease, medical reports or 
opinions from medical professionals as to 
the existence of a direct, causal 
relationship between his claimed coronary 
artery disease and his service-connected 
low back disorder or evidence that his 
service connected back disability is 
aggravating his heart disease might be 
beneficial.

3.  In addition, the veteran should be 
contacted for the specific purpose of 
requesting that he provide: (a) A 
detailed employment history, including 
the names and addresses of each current 
and former employer dating to 1996; the 
dates of employment; number of days and 
hours worked on a weekly basis; and time 
missed from work due to back problems; 
and (b) a listing of the names and 
addresses of those VA and non-VA medical 
professionals or institutions who 
evaluated and/or treated him for his 
service-connected low back disorder from 
December 1996 to the present, such as the 
Brick Township Clinic referenced in his 
claim for increase of December 1997.  The 
approximate dates of any such evaluation 
or treatment should also be provided, to 
the extent possible.  

Upon receipt of the foregoing 
information, and upon obtaining any 
needed authorization, the RO should 
contact the veteran's current and former 
employers for the purpose of verifying 
the dates of employment; his earnings, 
particularly those from 1996 to date; the 
difficulties experienced while working 
due to his service-connected low back 
disorder; and the amount of time lost 
from work due to such disorder.  In 
addition, the RO should obtain from each 
employer, any and all pertinent records 
of medical examination or treatment 
compiled by or on behalf of the employer 
since December 1996.

The RO should also obtain copies of 
pertinent evaluation and treatment 
records not already on file which were 
compiled by VA and non-VA medical 
professionals or institutions referenced 
in connection with the aforementioned 
request.  

Any and all pertinent VA treatment 
records not already on file, which were 
compiled from December 1996 to the 
present, must be obtained regardless of 
whether in fact the veteran responds to 
the foregoing request.  

Such records, once obtained, must then be 
added to the claims folder.

4.  Thereafter, the veteran is to be 
afforded VA orthopedic and neurological 
examinations for the purpose of 
determining the severity of his service-
connected low back disorder.  The 
veteran's claims folder in its entirety, 
to include a copy of this remand, is to 
be furnished to the examiners prior to 
any evaluation of the veteran for use in 
the study of this case.  Such 
examinations are to include a review of 
the veteran's history and current 
complaints, as well as a comprehensive 
clinical evaluation and any and all 
diagnostic studies, including magnetic 
resonance imaging, electromyogram, and/or 
nerve conduction study, deemed warranted 
by the examiner.  All applicable 
diagnoses must be fully set forth.  If 
either examiner is unable to render any 
finding or opinion requested, it should 
be so indicated on the record and the 
reasons therefor should be noted.  The 
factors upon which any medical opinion is 
based should be set forth for the record.  

The orthopedic examiner should provide 
detailed findings as to the following:

(a)  Describe the current state 
of the veteran's lower spine, 
including the presence or 
absence of ankylosis and, if 
present, the degree thereof and 
whether it is at a favorable or 
unfavorable angle.  

(b)  Undertake range of motion 
studies of the lumbar spine, 
noting the exact measurements 
for forward flexion, extension, 
lateral flexion, and rotation, 
and whether any limitation of 
motion is severe, moderate, or 
slight in degree.

(c)  Ascertain whether the 
lower spine exhibits weakened 
movement, excess fatigability 
or incoordination attributable 
to the service-connected 
disability, and, if feasible, 
any determination should be 
expressed in terms of the 
degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to 
any pain, weakened movement, 
excess fatigability or 
incoordination.

(d)  Identify whether there is 
present or absent objective 
signs of pain of the lower 
spine and whether such pain, if 
any, could significantly limit 
functional ability during 
flare-ups or when the affected 
part is used repeatedly over a 
period of time.  This 
determination should also, if 
feasible, be portrayed in terms 
of the degree of additional 
range of motion loss due to 
pain on use or during flare-
ups.  

(e)  Whether it is at least as 
likely as not that the 
veteran's service-connected low 
back disorder results in a 
marked interference with 
employment?

The neurological examiner 
should respond in detail to the 
following:

(a)  Describe any and all 
neurological manifestations 
specifically attributable to 
the service-connected low back 
disability.  

(b)  Note whether there is 
present or absent recurring 
attacks of intervertebral disc 
syndrome and whether only 
little intermittent relief is 
achieved.  Also, note whether 
there is present or absent 
persistent symptoms compatible 
with sciatic neuropathy with 
characteristic pain and 
demonstrable muscle spasm, 
absent ankle jerk, or other 
neurological findings 
appropriate to the site of the 
diseased disc, with little 
intermittent relief.  

(c)  Quantify the number of 
weeks of incapacitating 
episodes (a period of acute 
signs and symptoms due to 
intervertebral disc syndrome 
that requires bed rest 
prescribed by a physician and 
treatment by a physician) over 
the past 12 months.  

5.  After completion of the requested 
development, the RO should review the 
examination reports.  If either report is 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
examination report for any and all needed 
action.  

6.  Pursuant to Manlincon, supra, the RO 
should readjudicate the issue of the 
veteran's entitlement to service 
connection for coronary artery disease, 
secondary to his service-connected low 
back disorder, to include consideration 
of the holding in Allen v. Brown, 7 Vet. 
App. 439 (1995) (concerning secondary 
service connection via aggravation).  If 
the benefit sought continues to be 
denied, the veteran and his 
representative should be furnished a 
statement of the case as to such denial 
and advised of the veteran's right to 
perfect his appeal.

The RO should also readjudicate the issue 
of the veteran's entitlement to a 
schedular and/or extraschedular rating in 
excess of 40 percent for his service-
connected low back disorder, on the basis 
of all the evidence on file and all 
governing legal authority, including the 
VCAA; the criteria for the evaluation of 
all low back disorders in effect prior to 
and on September 23, 2002, as applicable; 
and 38 C.F.R. § 3.655, as applicable.  If 
is determined that there have been 
frequent periods of hospital care or that 
there is a marked interference with 
employment, due to the disability in 
question, warranting an extraschedular 
evaluation, referral of the case to the 
VA Under Secretary for Benefits or the 
Director of the Compensation and Pension 
Service for action under 38 C.F.R. 
§ 3.321 is required.  In the event that 
the veteran fails to appear for any 
requested VA examination, a copy of the 
letter notifying him of the date and time 
of such examination and the address to 
which the letter was sent should be 
included in the claims folder.

If the veteran's claim for increase 
continues to be denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
which should include a summary of the 
evidence and the law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional evidentiary 
and procedural development.  No inference should be drawn 
regarding the final disposition of the claim(s) in question 
as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  This 
matter must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




